Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “Sufficient” in claims 1 and 16 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is not direction how much user data and dependencies is needed to be considered sufficient. It not clear if it is a specific number, an range, or some threshold, as such the term is found to relative and indefinite, resulting in claims 1-20 being rejected under 35 USC 112(b) for being indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 9-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-20 of U.S. Patent No. 10,423,893 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US patent .
Instant Application – 16/579,747
US Patent 10,423,893 B2
1. A machine learning system for customizing output based on user data, the system comprising: 
1. A machine learning system for customizing output based on user data, the system comprising:
at least one sensor configured to continuously capture the user data associated with a user during perception of output data by the user;
at least one sensor configured to continuously capture the user data associated with a user during perception of output data by the user;
at least one computing resource comprising a first processor and a first memory, the at least one computing resource being configured to:
at least one computing resource comprising a first processor and a first memory, the at least one computing resource being configured to:
analyze the user data received from the at least one sensor;
analyze the user data received from the at least one sensor; and
based on the analysis, determine dependencies between the user data and the output data; and
based on the analysis, determine dependencies between the user data and the output data; and
determine, based on predetermined criteria, that an amount of the user data and the dependencies is sufficient to customize the output data; and

an adaptive interface comprising a second processor and a second memory, the adaptive interface being configured to continuously customize the output data using at least one 

2. The system of claim 1, wherein the user data includes at least one of the following: biological data of a user, biological data of a plurality of users, historical data of the user, historical data of the plurality of users, and ambient data.

3. The system of claim 2, wherein the personalized change includes an automatic and immediate personalized change of a biological response of the user to perception of the customized output data by the user without requiring the user to take an action in response to the customized output data, wherein the automatic and immediate personalized change of the biological response includes at least a change in the biological data.



Claim 1  of instant application differs from the claim of US Patent 10,423,893, in that the claim 1 of the instant application specifies “determine, based on predetermined criteria, that an amount of the to elicit an automatic and immediate personalized change of a biological response of the user to perception of the customized output data by the user without requiring the user to take an action in response to the customized output data.” The adding of the first limitation to instant application would be something obvious to do because if there is not enough personal information there would no way to customize the output data. In regards to limitation in the US Patent omitted from the instant application it creates a broader version of claim 1 found in the instant application. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 1 is not patentably distinct from claim 1  of the US Patent.

Claims 1-3 of the instant application correspond to claim 1 of US Patent 10,423,893 B2.
Claim 4 of the instant application corresponds to claim 2 of the US Patent 10,423,893 B2.
Claim 4 of the instant application corresponds to claim 4 of the US Patent 10,423,893 B2.
Claim 5 of the instant application corresponds to claim 5 of the US Patent 10,423,893 B2.
Claim 6 of the instant application corresponds to claim 6 of the US Patent 10,423,893 B2.
Claim 9 of the instant application corresponds to claim 8 of the US Patent 10,423,893 B2.
Claim 10 of the instant application corresponds to claim 9 of the US Patent 10,423,893 B2.
Claim 11 of the instant application corresponds to claim 10 of the US Patent 10,423,893 B2.
Claim 12 of the instant application corresponds to claim 11 of the US Patent 10,423,893 B2.
Claim 13 of the instant application corresponds to claim 12 of the US Patent 10,423,893 B2.
Claim 14 of the instant application corresponds to claim 13 of the US Patent 10,423,893 B2.
Claim 15 of the instant application corresponds to claim 14 of the US Patent 10,423,893 B2.
Claim 16 of the instant application corresponds to claim 15 of the US Patent 10,423,893 B2.

Claim 18 of the instant application corresponds to claim 17 of the US Patent 10,423,893 B2.
Claim 19 of the instant application corresponds to claim 18 of the US Patent 10,423,893 B2.
Claim 20 of the instant application corresponds to claim 19 of the US Patent 10,423,893 B2.
Claim 21 of the instant application corresponds to claim 20 of the US Patent 10,423,893 B2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127